Citation Nr: 0606104	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board also notes that, in an unappealed May 1974 rating 
decision, the RO, in pertinent part, denied entitlement to 
service connection for depressive neurosis.  The August 2002 
rating decision on appeal denied service connection for PTSD.  
Where a prior claim for service connection has been denied 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDING OF FACT

The veteran's service-connected nabothian cyst on cervix and 
a ruptured ovarian cyst have no effect on her employability.


CONCLUSION OF LAW

Entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 is not warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.324 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such a character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

In the present case, there is no competent or credible 
evidence to suggest that the veteran's service-connected 
nabothian cyst on cervix and ruptured ovarian cyst, either 
individually or in  combination, have "clearly" interfered 
with her normal employability, or, indeed, have had any 
negative effect on her employability.  

In this regard, it is noted that the veteran has reported 
that these disorders are painful and prevent her from bearing 
children; however, she has not alleged that they have 
interfered in employability.  For this reason, the veteran is 
not entitled to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 and entitlement to that benefit is not 
established.

Even with consideration of the veteran's complaints of pain, 
the post-service medical evidence, that fails to indicate a 
disability associated with these disorders, only provides 
evidence against this claim, and outweighs the veteran's 
complaints. 

The Duty to Assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the appellant VCAA notice via a March 2002 
letter, which preceded the August 2002 rating decision and 
clearly advised her of the four elements required by 
Pelegrini II.  VA has also provided her every opportunity to 
submit evidence, argue for her claim, and respond to VA 
notices.  Accordingly, the VCAA notice was adequate and 
timely.

The veteran's medical records are in the file.  The appellant 
has not indicated that there are any outstanding records 
pertaining to her claim.  

The Board notes that a medical opinion has not been obtained.  
However, the Board finds that the evidence of record warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R.  
§ 3.159 (c)(4) (2005).  As service and post-service medical 
records provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of her claim.


ORDER

A 10 percent rating for multiple non-compensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324 is denied.


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder, to include PTSD, as a result of sexual 
harassment and rape that allegedly occurred during military 
service.  The pertinent regulation, 38 C.F.R. § 3.304(f)(3), 
requires VA to provide certain notice to the veteran in cases 
where he or she claims PTSD due to personal assault.  
Specifically, 38 C.F.R. § 3.305(f)(3) provides that if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. Id.  

In this regard, it is noted that the veteran's service 
personnel records include an April 1973 notation that; 
although she had no record of disciplinary problems or poor 
performance of duty and attitude, since her last evaluation, 
her performance of duty and attitude had deteriorated to a 
point that it was evident that further retention in the 
service was not in the best interest of the individual or the 
service.  

It is further noted that VA hospitalization records reflect 
psychiatric treatment in March 1974, eleven months after her 
separation from active duty.  In this regard, some chronic 
diseases may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year in most cases 
of the date of separation from service.  38 U.S.C.A.  
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2005); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R.  § 3.309(a) (listing the 
applicable chronic diseases).  However, VA mental health 
treatment records include March 2002 notation of a bar fight 
and rape when she was a teenager (prior to service) as well 
as an April 2002 notation of sexual abuse during active duty.  
This report indicates the veteran's difficulties may, or may 
not, be the result of active service or the result of a prior 
trauma prior to service.  Additional medical clarification is 
needed. 

Review of the claims file reflects that the veteran has 
undergone psychiatric hospitalizations and treatment on 
various occasions and records of such treatment may not have 
been obtained.  In this regard, it is noted that a November 
2003 letter from the Social Security Administration reflects 
that the veteran had been awarded Social Security benefits.  
In response to a September 2005 request from the RO, the 
Social Security Administration National Records Center has 
responded that they were unable to locate the veteran's 
folder.  

Given the importance of such records and the need to remand 
this case for the reasons stated above, copies of treatment 
records which have not been obtained should be requested, to 
include another attempt to secure records from the Social 
Security Administration.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with an appropriate letter notifying her 
of the provisions of 38 C.F.R. 
§ 3.304(f)(3) with regard to her claim 
based on personal assault.  

2.  The RO is to contact the Social 
Security Administration and obtain copies 
of all administrative decisions (with 
associated medical records) pertaining to 
any claim for disability benefits by the 
veteran.

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any mental disorder.  The claims folder 
must be furnished to the examiner for 
review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner is requested to offer an opinion 
with supporting analysis as to the 
following:

a)  Whether it is at least as likely as 
not that any current psychiatric 
impairment, to include PTSD, is the 
result of an inservice personal assault 
or had its initial onset in service from 
September 1970 to April 1973?

b) If it is determined that the veteran's 
psychiatric disorder existed prior to 
service, the examiner is requested to 
provide an opinion as to whether the 
psychiatric disorder which existed prior 
to enlistment was aggravated (a chronic 
worsening of the underlying condition 
versus temporary flare-ups of symptoms) 
as a result of disease or injury 
sustained during service and if so, 
whether such increase in severity was 
beyond the natural progress of the 
disease.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


